Citation Nr: 9934419	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-13 988A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Baltimore, Maryland



THE ISSUE

Entitlement to an increased (compensable) rating for the 
veteran's service-connected basal cell carcinoma, secondary 
to mustard gas exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the RO which 
granted service connection for basal cell carcinoma, 
secondary to mustard gas exposure and assigned a 
noncompensable rating, effective on August 18, 1997.  



REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a).  

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle, supra.  The veteran 
claims that the scars resulting from his service-connected 
basal cell carcinoma frequently bleed.  Another examination 
is required to ascertain the current nature and severity of 
the service-connected condition.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
recently recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  The RO should 
consider whether "staged" ratings are warranted for the 
veteran's service-connected basal cell carcinoma.  

Thus, to ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the service-connected basal cell 
carcinoma since July 1998.  Thereafter, 
the RO should obtain copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
skin examination to determine the current 
nature and extent of the service-
connected basal cell carcinoma secondary 
to mustard gas exposure and any residuals 
thereof.  The claims folder must be made 
available to the examiner prior to the 
examination.  All indicated tests must be 
performed.  The examiner should elicit 
from the veteran and record a detailed 
clinical history regarding the condition 
and any symptoms attributable thereto.  
Detailed clinical findings must be 
recorded.  The examiner should comment as 
to the location, extent, repugnancy and 
disabling character of the scars from his 
basal cell carcinoma, if any.  The 
examiner should also comment on whether 
the scars result in bleeding or are 
otherwise symptomatic.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claim on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  The RO must 
also consider whether a staged ratings 
are applicable, consistent with Fenderson 
v. West.  If any action taken remains 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


